PURCHASE AGREEMENT THIS PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of the2 day of May, 2008, by and between (i) DTC PARTNERS, LLC, a Virginia limited liability company (“Seller”), and (ii) NATIONAL RURAL UTILITIES COOPERATIVE FINANCE CORPORATION, a District of Columbia cooperative association(“Purchaser”).This Agreement shall be effective on the date on which the last party (Seller or Purchaser) signs this Agreement (the “Effective Date”). RECITALS: A.Seller is the owner of approximately 189.51 acres of unimproved land located near the intersection of Route 7 and Route 28 in Loudoun County, Virginia comprising a portion of the "Dulles Town Center Project" and known as Tax Map 80-102A (GPIN No. ###-##-####) (the “Overall Property”). B.Seller desires to sell, and Purchaser desires to purchase either the Option 1 Parcel (defined below) or the Option 2 Parcel (as defined below), together with (i) all appurtenances, easements, licenses, rights-of-way and privileges belonging or appurtenant thereto; and (ii) all mineral, gas, oil and water rights therein.The Option 1 Parcel or the Option 2 Parcel, as the case may be, and the other rights referred to in clauses (i) and (ii) of the preceding sentence are referred to collectively as the “Property.” NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth, and of other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree that the above recitals are hereby incorporated as if set forth at length and further agree as follows: 1.Purchase and Sale.Subject to the terms and conditions of this Agreement, Seller agrees to sell and convey and Purchaser agrees to purchase the Property on the Closing Date (defined in Section 11(a)).If (i) the Board of Supervisors of Loudoun County, Virginia (the “Board of Supervisors”) approves the Pending Rezoning (defined below) before the Closing Date, and (ii) the Pending Rezoning, as approved, permits the elimination prior to Closing of the additional extension of Century Boulevard described in Section 3A(d), then the Land to be purchased and sold as a part of the Property shall consist of the Option 1 Parcel.Otherwise the Land to be purchased and sold as part of the Property shall consist of the Option 2 Parcel. 1A.Defined Terms.For purposes of this Agreement, the following terms have the respective meanings set forth below: Affiliate:When used with reference to any Person, any Person that, directly or indirectly through one or more intermediaries controls, is controlled by, or is under common control with, the specified Person (the term "control" for this purpose, shall mean the ability, whether by the ownership of shares or other equity interests, by contract or otherwise, to elect a majority of the directors of a corporation, independently to select the managing partner of a partnership or the Managing Member of a limited liability company, or otherwise to have the power independently to remove and then select a majority of those Persons exercising governing authority over an entity, and control shall be conclusively presumed in the case of the direct or indirect ownership of 50% or more of the equity interests).In the case of Purchaser, Affiliate shall also mean any member of Purchaser and any entity, the accounts of which will be or are consolidated with those of Purchaser in its consolidated financial statements. Ancillary Parcel:The area of the Land identified as such on Exhibit A (Sheet 2 of 3 and Sheet 3 of 3). Anticipated Outside Closing Date:The four hundred fiftieth (450th) calendar day after the Due Diligence Termination Date (or, if the 450th calendar day is not a Business Day, on the first Business Day thereafter), subject to extension on a day by day basis for any failure by Seller to provide the approvals contemplated by Section 8 within the time periods in which Seller is required to provide such approvals. Approved Concept Development Plans:As defined in Section 3A(e). Approved Concept Plan and Proffers:The Concept Plan and those certain Proffers associated with ZMAP 1990-0014 approved by the Loudoun County Board of Supervisors on December 17, 1991.Copies of the approved Concept Plan and approved Proffers are attached as Exhibit E and Exhibit F, respectively, to this Agreement. Business Day:Any day other than a Saturday, a Sunday or a day on which banking institutions in New York, New York, or Washington, D.C., are not open for the normal conduct of banking business. Century Boulevard CPAP:The construction plans and profiles for the Century Boulevard Extension. Century Boulevard Easement Agreement:As defined in Section 7B(b). Century Boulevard Extension:As defined in Section 3A(c). Closing:As defined in Section 11(a). Closing Statement:As defined in Section 11(d). COE:The United States Army Corps of Engineers. Deed:The Special Warranty Deed substantially in the form attached as Exhibit B to this Agreement. Deposit:As defined in Section 2(b). Due Diligence Period:The period of time beginning on the Effective Date and ending at midnight on the Due Diligence Termination Date. Due Diligence Termination Date:As defined in Section 2(b). 2 Escrow Agent:Loudoun Commercial Title, LLC,108 South Street SE, Suite G, Leesburg, VA 20175-3732. Future Building:The building on the Option 1 Parcel or the Option 2 Parcel that is identified as “Future Building” on Exhibit A to this Agreement and the Approved Concept Development Plans, including the Pre-Emptive Option Parcel. Governmental Authority:The United States of America, the Commonwealth of Virginia, Loudoun County, and any agency, department, commission, board, bureau, instrumentality or political subdivision of any of the foregoing, now existing or hereafter created, having jurisdiction over the use, development or improvement of the Land or any part thereof. Headquarters Building Parcel:The area of the Land identified as such on Exhibit A (Sheet 1 of 3). Land:The Option 1 Parcel or the Option 2 Parcel, as applicable, to be included as a part of the Property. Legal Requirements:All laws, statutes, ordinances, orders, rules, regulations, codes, executive orders and requirements, of all Governmental Authorities, whether now or hereafter in force, ordinary and extraordinary, foreseen as well as unforeseen, to the extent they are applicable to the Land, the use thereof or the improvements constructed, or to be constructed, thereon, [and all other covenants, conditions and restrictions of record affecting the use and occupancy of the Land or any improvements thereon.] Non-Pond Concept Development Plans:As defined in Section 3A(e). Option 1 Parcel:The parcel of unimproved real property containing 41.97 acres, more or less, that is a part of the Overall Property and is described on Sheet 2 of 3 of Exhibit A to this Agreement. Option 2 Parcel:The parcel of unimproved real property containing 42.06 acres, more or less, which is a part of the Overall Property and is described on Sheet 3 of 3 of Exhibit A to this Agreement. Overall Property:As defined in Recital A. Pending Rezoning:As defined in Section 3A(b), including any Seller-initiated change that does not impose any additional proffer obligations or other conditions or development restrictions on the Land, other than those limiting the Land to development of PD-OP uses under the 1993 Zoning Ordinance of Loudoun County, Virginia, that include buildings and other improvements with a maximum gross floor area of 450,000 square feet. Person:An individual, corporation, trust, association, unincorporated association, estate, partnership, joint venture, limited liability company or other legal entity, including a governmental entity. 3 Phase 1 Building:The building identified as the "Phase 1 Building" on Sheet 1 of 3 of Exhibit A. Pond Concept Development Plans:As defined in Section 3A(e). Pond Easement Agreement:As defined in Section 9(i). Pre-Emptive Option Agreement:The Pre-Emptive Option Agreement substantially in the form attached as Exhibit H to this Agreement. Pre-Emptive Option Parcel.The area of the Land identified as such on Exhibit A (Sheet 2 of 3 as to the Option 1 Parcel and Sheet 3 of 3 as to the Option 2 Parcel). Proffer Allocation and Infrastructure Agreement:An agreement to be signed by Seller and Purchaser at the Closing, in recordable form, containing the provisions contemplated by Section 9(j) and any other provision of this Agreement that, by its terms, is to be included in the Proffer Allocation and Infrastructure Agreement.The Proffer Allocation and Infrastructure Agreement shall be recorded among the applicable Land Records as a part of the Closing and shall be a covenant running with the Property and the Overall Property. Property:As defined in Recital B. Property Owners Association Covenants:The Property Owner Association Covenants in the form attached as Exhibit C to this Agreement, in their present form or as modified or amended by an agreement between Seller and Purchaser signed and delivered before the Due Diligence Termination Date. Purchaser’s Intended Use:The development and construction on the Land of office buildings and related improvements containing 450,000 square feet of gross floor area as generally set forth on the Approved Concept Development Plans. Purchaser’s Surviving Obligations:As defined in Section 3(c). Repurchase Option Agreement:The Repurchase Option Agreement in the form attached as Exhibit D to this Agreement. Seller’s Closing Certificate:As defined in Section 11(b)(2). Seller’s Retained Property:The Overall Property less and except the Property to be sold to Purchaser pursuant to this Agreement. SWM/BMP Facility:As defined in Section 3A(f). Wetlands Disturbance Request:As defined in Section 8(a). 2.Purchase Price; Deposit. 4 (a)Payment of Purchase Price.The purchase price of the Property (the “Purchase Price”) shall be (i) FOURTEEN MILLION FOUR HUNDRED THOUSAND AND NO/100 DOLLARS ($14,400,000.00), if the Closing occurs on or before the Anticipated Outside Closing Date, or (ii) FIFTEEN MILLION ONE HUNDRED TWENTY THOUSAND AND NO/100 DOLLARS ($15,120,000.00), if the Closing occurs after the Anticipated Outside Closing Date.On the Closing Date, and subject to the terms and conditions of this Agreement, Purchaser shall pay the Purchase Price, less the Deposit and subject to the adjustments and prorations pursuant to Section 11(d), in the manner provided in Section 11(a). (b)Deposit.Within two (2) Business Days (hereafter defined) after the Effective Date, Purchaser shall pay the sum of One Thousand Dollars ($1,000) (the “Initial Deposit”) by wire transfer of immediately available funds to the Escrow Agent.Unless this Agreement has previously been terminated pursuant to Section 3(d), on or before the sixtieth (60th) day after the Effective Date (or, if the sixtieth (60th) day after the Effective Date is not a Business Day, on or before the first Business Day thereafter) (the “Due Diligence Termination Date”), the Purchaser shall pay to the Escrow Agent, by wire transfer of immediately available funds, an additional deposit in the amount of Nine Hundred Thousand Nine Hundred and Ninety-nine Dollars ($999,000) to be held by the Escrow Agent as an additional good faith deposit under this Agreement (the “Additional Deposit”).If Purchaser does not pay the Additional Deposit to the Escrow Agent on or before the Due Diligence Termination Date, with time being of the essence, this Agreement shall automatically terminate on the Due Diligence Termination Date, the Escrow Agent shall promptly pay the Initial Deposit to Purchaser and neither party shall have any further liability or obligation to the other party under this Agreement, except for the Purchaser’s
